Order of the Supreme Court, Queens County, dated May 12, 1966, made on reargument, affirmed, insofar as appealed from, with $T0 costs and disbursements. No opinion. Appeal from order, dated April 21,1966, dismissed, without costs. That order was superseded by the later order granting reargument and adhering to the original decision. Motion by appellant inter alia to strike out respondent’s brief and for other relief (renewed upon argument of the appeal) denied, without costs. Beldock, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.